:);::,::~~ mfu~U'"                                                 h"<m:~!~~,?,.;:!~.:'!!!~ <~Q,)i go~"~£££5.:.                                                                                                I~. ~~
                                 Case 5:18-cv-05065-EGS Document 1 Filed 11/20/18 Page 1 of 11
                                                       '°"-d                                                                                                                                           by                    M
provided by local rules of court This form, approved by the Jud1c1al Conference of the t:mted States m September 1974, is reqmred for the use of the Clerk of Court for the
purpose of 1mt1atmg the civil docket sheet (SEE INSTRUCTIONS ON NhXT PAGE Of THIS FORM)

I. (a) PLAINTIFFS                                                                                                  DEFENDANTS
Khalif Hohney                                                                                                     Clark Filters Inc

      (b)   County of Residence of First Listed Plamt1ff                                                           County of Residence of Fust Listed Defendant                   _ _             _           _ _
                                (EXCEPT IN US PLAINTIFF                                                                                          (IN US PLAINT/Ff CASES ON~YJ
                                                                                                                   NOTE       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED

  (C) Attorneys (Firm Name. Address, and Telephone N                                                                Attorneys (If Known;                                               ,.    ~



Bnan R Mildenberg. Mildenberg Law, 1735 Market Street Ste.
Ph1la. Pa 19103: 215-545-4870 (additional counsel listed in complaint)


II. BASIS OF JURISD                                                                             III. CITIZENSHIP OF P                                            PARTIES /'Place an :X" m One Box for Plamtzfj
                                                                                                                                                                                     and One Box for Defendant)
0 I      U S Government                                                                                                                                                                    ·.)                  PTF         DEF
            Plamt1ff                                                                                C1uzen of Thts State                                       Incorporated or Pnnctpal Place                    0 4        CJ 4
                                                                                                                                                                 of Bustness In This State

0 2 C S Government                            D1verstty                                             Ciuzen of Another State                                    Incorporated and Prmc1pal Place                      CJ 5    ('J   5
      Defendant                                 (Indicate Citizenship of Parties m Item Ill)                                                                      of Busmess Jn Another State

                                                                                                    C11Izen or Subject of a               CJ 3        CJ   3   Foreign Nauon                                        n   6   06
                                                                                                      Fore• n Conn
IV NATURE OF SUIT (Place an                     "X" m One Box Only)                                                                                   Cl ICkhere flor N ature o fS Ult Cd o e Descrmttons
                                                               w

                                                                                                    ~1¥\    ,-·                                                      '"~   ill>.'.f" '"''
                                                                                                                                                                                            ~~"
                                                                                                                                                                                              ':-<,'



CJ 110 Insurance                         PERSONAL INJURY                   PERSONALINJGRY           ::J 625 Drug Related Seizure                o   422 Appeal 28 use 158              0 375 False Claims Act
("J 120 Manne                         n 310 Airplane                 0 365 Personal Injury -                of Property 21 CSC 88 J             :'.J 423 Withdrawal                    CJ 376 Qu• Tam (3 t use
::J I 30 Miller Act                   CJ 315 Airplane Product                  Product Liabihty     CJ 690 Other                                            28 USC 157                           3729(a))
n 140 Negotiable lnsUllment                    L1ab1hty              ::J 36 7 Health Care/                                                                                             :'.'J 400 State Reapportionment
CJ I 50 Recovery of Overpayment       0 320 Assault, Libel &                   Pharmaceuucal                                                      "-"                                  :'.'J 410 Anlltrust
         & enforcement of Judgment             Slander                         Personal Injury                                                     0 820 Copynghts                     0 430 Banks and Bankmg
::J 151 Medicare Act                  ::J 330 Federal Employers'               Product L1ab1hty                                                    CJ 830 Patent                       CJ 4 50 Commerce
0 152 Recovery of Defaulted                    Liability             ('J 368 Asbestos Personal                                                     n 83 5 Patent - Abbreviated         0 460 Deporta!Ion
         Student Loans                CJ 340 Manne                              Injury Product                                                             New Drug Apphcauon          CJ 4 70 Racketeer Influenced and
         (Excludes Veterans)          n 345 Manne Product                       Liab1hty                                                           n 840 Trademark                               Corrupt Orgamzat1ons
::J 153 Recovery of Overpayment                Liab1hty                   PERSONAL PROPERTY                                                                1'' '~      R:        ,:,;, CJ 480 Consumer Credit
         of Veteran's Benefits        n 350 Motor Vehicle            ::J 370 Other Fraud            0       710 Fair Labor Standards               0 861 HIA (1395ff)                  n 490 Cable/Sat TV
::J 160 Stockholders' Smts            ::J 355 Motor Vehtcle          0 371 Truth m Lending                       Act                               ('J 862 Black Lung (923)            0 850 Secunties/Commod1!Ies/
0 190 Other Contract                         ,Product L1ab1hty       :'.'J 380 Other Personal       CJ      720 Labor/Management                   ('J 863 DIWC/DIWW (405(g))                    Exchange
0 195 Contract Product Liability      ::J 360 Oth~r Personal                   Property Damage                   Relallons                         ::J 864 SSID Tttle XVI              ::J 890 Other Statutory Acuons
0 196 Franc!nse                               Injury                 CJ 385 Property Damage         :'.'J   740 Railway Labor Act                  CJ 865 RSI (405(g))                 ::J 891 Agncultural Acts
                                      ("J 362 Personal Injury -                Product Liabthty     n       751 Fannly and Medical                                                     ::J 893 EnVlromnental Matters
                                              Medical Malnrncuce                                                 Leave Act                                                             ::J 895 Freedom of !nformat10n
            ' ,!Jiilmt                                                                   ~Sl~
                                                                                                                                                                  '''
                                                   ',.~B;J;S:;~ £!~,,                               0       790 Other Labor L111gat10n            10'4i!R                   'ES11i•              Act
                        '
                                f' ~~Ci•l-
::J   210 Land Condemnauon                                                Habeas Corpus:            ::J     791 Employee Re!Irement                CJ 870 Taxes (US Plaintiff          0 896 Arb1tra!Ion
0 220 Foreclosure                    Votmg                        :'.'J   463 Aben Detainee                     Income Secunty Act                          or Defendant)              0 899 Adtrumstrauve Procedure
::1 230 Rent Lease & EJecunen                Employment           n       510 Motions to Vacate                                                    CJ 871 IRS- Thud Party                        Act!ReV1ew or Appeal of
::J 240 Torts to Land                        Housmg/                           Sentence                                                                     26 use 7609                          Agency Dec1s1on
0 245 Tort Product Liab1hty                  Accommodauons        CJ      5"30 General                                                                                                 CJ 950 Consutuuonahty of
0 290 All Other Real Propert;                Amer w/D1sab1h11es - 0       5 35 Death Penalty                                  ;JlO"'~'"'""'ffiM'I                                                State Statutes
                                '-"          Employment                   Other:                    ('J     462 Natural1zaUon Apphcat10n
                                      n 446 Arner w/D1sabihues - n        540 Mandamus & Other      ::J     465 Other Imm1grauon
                                             Other                n       550 Civil Rights                      Actions
                 I                    CJ 448 Educauon             n       555 Pnson Condillon
                                                                  0       560 CtV!l Detainee -
r,           )
                                                                               Condi!Ions of
                                                                               Confmement

V. ~GIN !Pk=~ "X-mO,,•B~O..IW
)8: I        1gmal        '.J 2 Removed frum               ::J 3    Remanded from              '.J 4 Reinstated or           n   5 Transferred from            06       Mult1d1stnct                  '.J 8 Mult1d1stnct
            roceedmg            State Court                         Appellate Court                 Reopened                        Another D1stnct                     L1t1gat1on -                           L1ttgat1on-
                                                                                                                                    (specify)                           Transfer                               Duect Fiie

v
VL CAUSE OF ACTION
                                          Cite the U S Ctvtl Statute under which you are fthng (Do not cite juriSdictional statutes u11less diversity)
                                           Title VII 42 USC Section 1981 & 1985                                                                                                             '\        1
                                          ~le( deilfrmuo1bof caudi:          .
                                              amt1        as een 1scnminated against due to his race                                                                                 /\                   I
VII. REQUESTED IN     0                        CHECK IF THIS IS A CLASS ACTION                              DEMAND$                                        CHECK YES only 11fdemandcij m complamt
     COMPLAINT:                                t:NDER RULE 23, F R Cv P                                                                                    JL'RY DEMAND:                      J<.Jes                LJNo
VIII. RELATED CASE(S)
      IF ANY
                                             (See mstrncti ons)                                                                                                                    l/
                                                                                                                                                    DOCKET NUMBER
DATE
11/19/2018
                                                                                                                                                                             ~\.'l"flll
                                                                                                                                                                              J~M ~
                                                                                                                                                                                                  2u 2Q18.
                                                                                                                                                                                                      I'\

FOR OFFICE USE O!'ILY

      RECEIPT#                   AMOUNT                                      APPL YING IFP                                       JUDGE                                  MAG JUDGE
                         Case 5:18-cv-05065-EGS Document 1 Filed 11/20/18 Page 2 of 11
                                                                     LMIJ!.U:,JAlf.:,UUilKJLI LVt.Kl
                                                         FOR THE EASTER."i DISTRICT OF PENNSYLV A."llA                                    JB
                                                                             DESIGNATION FORM
                       (to be used by coU11Sel or prose platnuff to tndtcate the category of tlw case for tlw purpose of ass1gn111ent to the appropriate calendQl')

Address of Plaintiff:                _ _ __ _ _               _ _ 512         N._ Queen Apt 3 Lancaster PA 17603 _ _                                       __
Address of Defendant·
                                                                       3649 Hempland Rd Lancaster PA 17601
Place of Accident, Incident or Transaction: _                    _     _ _ __               Philadelphia Police Department _                                          __ __


RELATED CASE, IF ANY:
Case Number _ _ _ __                                                 Judge                                                      Date Terminated

Civil cases are deemed related when Yu 1s answered to any of the followm

1.     Is this case related to property mcluded in an earlier numbered suit pendmg or w1thm one year                               YesD                   No~
       previously termmated action in this court"

2.     Does this case involve the same issue of fact or grow out of the same transaction as a pnor smt                             YesD                   No~
       pending or within one year previously tenmnated action in this court"

3      Does this case mvolve the vahdity or mfnngement ofa patent already m suit or any earher                                     YesO                   No~
       numbered case pendmg or w1thm one year previously t      ated action of thIS court?

4      ls this case a second or successive habeas corpu social secu ty appeal, or pro se c1Vll rights                              YesD                   No~
       case tiled by the same ind1V1dual?

J certify that, to my knowledge, the within case                                    related to any case now pendmg or within one year previously terminated actlon m
this court except as noted above

DATh      .:!_!/19/20~ __
                                                                             Attorney-at Law I Pro Se Plamtif!                                Attorney ID # (if applicable}


CIVIL: (l'lacr a ..J in onr cate:;ory only)

              Federal Question Cases:                                                          B.    Diversity J11risdiction Cases:



                                                                                               §D i
             Indemmty Contract, Manne Contract, and All Other Contracts                                    Insurance Contract and Other Contracts
             FELA                                                                                          Airplane Personal lniury
             Jones Act-Personal Injury                                                                     Assault, Defamation
             Antitrust                                                                               4     Marme Personal In.Jury
             Patent                                                                            D s.        Motor Vehicle Personal lnJury
             Labor-Management Relations                                                        D 6.        Other Persona.l ln.JUIY (Ple03ll specify) _ _ __
             C1vd R.Ights                                                                      0 7         Products L1ab1ltty
             Habeas Corpus                                                                     D s         Products Liability - Asbestos
             Secunties Act(s) Cases                                                            0 9         All other Diverstty Cases
                                                                                                           (Please specify) _
             Socral Security Review Cases
             All other Federal Question Cases
              (Please specify) _         __



                                                                              ARBITRATION CERTIFICATION
                                                     (The effect of this certification is to remove the case from eltgtbtlity for arbttratlon.}
                   Brian R Mildenberg
I, _ _T-_                                                 _ _, counsel of record or pro se plaml!ff, do hereby certify

               ursuant to Local ClVll Rule 53 2, § 3(c) (2). that to the best of my knowledge and belief, the damages recoverable m thtS c1v1l actlon case
                ceed the sum of $150,000 00 exclusive of mterest and costs.

                   ehef other than monetary damages IS sought

                                                                                                                                                   PA84861
                                                                                                                                             Attorney ID # (if applicable}

NOTE A tnal de nova wtll be a tna.I by JUry only 1fthere has been comphance wtth FR C P 38

Ci> 60P (5/2QJI)



                                                                                                                                                  ~nv 20 201a
            Case 5:18-cv-05065-EGS Document 1 Filed 11/20/18 Page 3 of 11
                         IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                       CASE MANAGEMENT TRACK DESIGNATION FORM
                    Hohney                                                   CIVIL ACTION

                         V.                                         18           6(1)05
                                                                             NO.
                   Clark Filter
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )
(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )
(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )
(f) Standard Management - Cases that do not fall i o any one of the other tracks.


1112012018                     Isl Brian R
                                                                                                  &
                                                                         Plaintiff
Date                               Attorney-at-I                         Attorney for
215-545-4870                              215-545-4871                brian@mildenberglaw.com

Telephone                           FAX Number                           E-Mail Address


{Civ. 660) 10/02




                                                                                ~'~" 2J 2018
            Case 5:18-cv-05065-EGS Document 1 Filed 11/20/18 Page 4 of 11

.J..p         Gs
    NITED ST ATES DISTRICT COURT
   EASTERN DISTRICT OF PENNSYLVANIA




                                         Civil Action No.:
    KHALIF HOHNEY

                           Plaintiff     COMPLAINT           18
                      v.
                                         To remedy discrimination on basis of African American
    CLARK FILTER, INC.                   Race/skin color.
             Defendant.


                                         Jury Trial Demanded




           Khalif Hohney, by and through his undersigned attorneys, complaining of Defendant,

   Clark Filter, brings the instant action requesting judgment in his favor, and against Defendant,

   and in support thereof, alleges, upon information and belief, as follows:

                                       NATURE OF ACTION

        1. Plaintiff, Khalif Hohney, brings this lawsuit against Defendant, Clark Filter, to remedy

   racial discrimination on the part of Clark Filter. Clark Filter subjected Plaintiff to racial

   discrimination and a hostile and discriminatory work environment in violation of federal laws.




                                                    1
        Case 5:18-cv-05065-EGS Document 1 Filed 11/20/18 Page 5 of 11



                                               PARTIES

   2. Plaintiff, KhalifHohney, is an adult individual, residing at 512 N. Queen Street, Apt. 3,

Lancaster, PA 17603. Plaintiff is African American male.

   3. Defendant, Clark Filters, located at 3649 Hempland Road, Lancaster, PA 17601. Clark

Filter, Inc. manufactures filters for railroad, and marine and industrial. Clark Filter is a publicly

traded corporation and operates as a subsidiary of CLARCOR, Inc. Upon information and belief,

the majority of Defendant employees are white.

                                     JURISDICTION AND VENUE

   4. The above paragraphs are incorporated herein by reference.

   5. Jurisdiction in this Honorable Court is based on federal question 28 U.S.C. §1331;

supplemental jurisdiction over state law claims is granted by 28 U.S.C. § 1367.

   6. Venue is proper in the Eastern District of Pennsylvania, as the facts and transactions

involved in the discrimination complained of herein occurred in large part in this judicial district,

in Lancaster County, Pennsylvania.

                                      STATEMENT OF FACTS


   7. The above paragraphs are incorporated herein by reference.

   8. In or about December of 2017, Plaintiff was hired as a temporary employee for

Defendant.

   9. In a series of unlawful, deliberate and discriminatory acts, Defendant has created a racist

environment for its employees.

   10. The discriminatory and racist actions taken against Plaintiff included but are not limited

to fellow employees:

      a. Calling Plaintiff, "colored";


                                                  2
           Case 5:18-cv-05065-EGS Document 1 Filed 11/20/18 Page 6 of 11



        b. Telling Plaintiff that that his kids were evil because they are black and Puerto Rican;

        c. Telling Plaintiff that he was "cute for a black guy";

        d. Caucasian employees telling Plaintiff what he would never be a permanent employee

            because he was black.

        e. A Caucasian employee telling Plaintiff to sit in the back of the car when then went out

            on break because he was black.

    11. In or around May, 2018, the Plaintiff was asked to become a permanent employee. At

that time, the Plaintiff was hesitant considering all the racial slurs and acts of discrimination that

he had experienced.

    12. About this same time, Plaintiff reported the racial slurs and discriminatory action to Clark

Management.

    13. Plaintiff advised that, Karen, a team lead in his department was one of the people who

had been involved the racist actions.

    14. After his complaint to management, Plaintiff was moved to another department and his

hours were cut. He had been working 60 hours weekly, but was now working less than 40 per

week.

    15. Defendant was retaliating against the Plaintiff for raising complaints of discriminatory

conduct.

    16. Plaintiff was written up allowing letting bad filters go through the production line which

was untrue. Plaintiff had flagged those filters, but the team leaders allowed them to go through

anyway. The team leader, Lisa was not written up. Lisa had previously been suspended for

saying racially discriminatory remarks regarding another African-American co-worker.




                                                  3
         Case 5:18-cv-05065-EGS Document 1 Filed 11/20/18 Page 7 of 11



    17. Lisa had also written up the Plaintiff for two approved absences. She told him the he

could not get a permanent job until he got the points off his record that she had intentionally

place their as part of her discriminatory pattern and habit.

    18. The actions of Defendant caused Plaintiff was intimidated and scared as he had done

nothing wrong.

    19. Plaintiff felt that his only choice was to resign. Plaintiff resigned in or around May 28,

2018.

    20. The actions of the Defendant were acts of discrimination, with no valid business purpose

or justification.

    21. Plaintiff was unfairly targeted and discriminated against solely based on the color of his

skin.

    22. lbe actions of the Defendant have caused Plaintiff to suffer substantial shame and

embarrassment.

    23. Plaintiff has exhausted said remedies after filing with the EEOC and other state agencies

and has obtained a right to sue.

                                         COUNT I
                                       42U.S.C. Sec. 1981
                               DISCRIMINATION IN THE MAKING
                              AND ENFORCEMENT OF CONTRACTS
                                     BASED UPON RACE



    24. The above paragraphs are incorporated herein by reference.

    25. Clark Filter evidenced a settled intent to discriminate against Plaintiff by interfering with

Plaintiffs rights to the performance and enjoyment of his contract of employment




                                                  4
         Case 5:18-cv-05065-EGS Document 1 Filed 11/20/18 Page 8 of 11



    26. Clark Filter intentionally restricted the Plaintiffs contractual benefits based upon illicit

discrimination.

    27. The aforesaid conduct of Clark Filter was intentional and undertaken in reckless

disregard for the federally protected civil rights of Plaintiff.

    28. Because of the said violation of 42 U.S.C. § 1981, Plaintiff has suffered discrimination,

humiliation, embarrassment, and other harms, and is entitled to entry of judgment in his favor,

and against Defendant, together with an award of declaratory and injunctive relief, damages, and

ancillary relief as provided by 42 U .S.C. § 1988.

                                                 COli'NT II.
                                            42U.S.C. Sec. 1985
                                          Civil Rights Conspiracy

    29. The foregoing paragraphs are incorporated herein by reference.

    30. The foregoing conduct of Defendant violates Plaintiffs' rights pursuant to 42 U.S.C. Sec.

1985, which proscribes any agreement or conspiracy to violate Plaintiffs' federally protected civil

rights, including those rights under 42 U.S.C. Sec. 1981.

                                             COUNT III.
                                       VIOLATION OF TITLE VII


    31. The above paragraphs are hereby incorporated herein by reference.

    32. By committing the foregoing acts of discrimination against Plaintiff, Defendant has

violated Title VII.

    33. Said violations were done with malice and/or reckless indifference, and warrant the

imposition of punitive damages.

    34. As a direct and proximate result of Defendant violation of Title VII, Plaintiff has suffered

the damages and losses set forth herein and has incurred attorney's fees and costs.



                                                   5
         Case 5:18-cv-05065-EGS Document 1 Filed 11/20/18 Page 9 of 11



    35. Plaintiff is now suffering and will continue to suffer irreparable injury and monetary

damages as a result of Defendant discriminatory acts unless and until this Court grants the relief

requested herein.

                                 COUNT IV.
          VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT (PHRA)


    36. The above paragraphs are hereby incorporated herein by reference.

    37. The above acts and practices of Defendant constitute unlawful discriminatory

employment practices under the Pennsylvania Human Relations Act.

    38. As a result of Defendant's discriminatory acts, Plaintiff has suffered and shall continue to

suffer monetary damages and damages for mental suffering and humiliation unless and until the

Court grants relief.

                                         COUNTV.
                                 HOSTILE WORK ENVIRONMENT


    39. The above paragraphs are incorporated herein by reference.

   40. The foregoing actions of Defendant created a hostile work environment that was severe

and pervasive and that altered the terms and conditions of Plaintiffs employment

   WHEREFORE, Plaintiff demands judgment in his favor and against Defendant

individually, jointly and/or severally, together with interest, costs, punitive damages, attorney's

fees and such other and further relief as this Honorable Court deems just, including equitable

injunctive relief




                                                              Respectfully Submitted,




                                                 6
      Case 5:18-cv-05065-EGS Document 1 Filed 11/20/18 Page 10 of 11




        R.    LDENBERG, ESQ
      ENBERG LAW FIRM
A orney ID No. 84861
1 35 Market Street, Ste. 3750
Philadelphia, PA 19103
215-545-4870
Fax: 215-545-4871
Attorney for Plaintiff


DATED: November 20, 2018



BY: Isl Matthew Weisberg                 BY: Isl Gary Schafkopf
MATTHEW B. WEISBERG, ESQ                 GARY SCHAFKOPF, ESQ
WEISBERG LAW                             SCHAFKOPF LAW, LLC
Attorney ID No. 85570                    Attorney ID No. 83362
7 South Morton Ave. 19070                11 Bala Ave
Morton, PA                               Bala Cynwyd, PA 19004
610-690-0801                             610-664-5200 Ext 104
Fax: 610-690-0880                        Fax: 888-238-1334
Attorney for Plaintiff                   Attorney for Plaintiff




DATED:   November 20, 2018




                                     7
           Case 5:18-cv-05065-EGS Document 1 Filed 11/20/18 Page 11 of 11



Mildenberg Law Firm
1735 Market Street, Suite 3750 I Philadelphia, PA 19103
t: 215-545-4870 I f: 215-545-4871 I brian@mildenberglaw.com
                                                                                      November 20, 2018


Clerk, U.S. District Court, ED of PA
U.S. Courthouse
601 Market Street, Room 2609
Philadelphia, PA 19106

Re: Hohney v. Clark Filters

Dear Sir/Madam:
                                                                                                 1
         Enclosed please find one ( 1) original of Plaintiff's Civil Action Complaint, along with ct CD
containing a .pdf version of same, and a check in the amount of $400.00 from my co-counsel for the
filing fee in this matter.

       Kindly file the original Complaint and issue Summons to the undersigned.

       Thank you for your kind attention to this matter.




Isl Brian R. Mi enberg
Brian R. Mild berg, Esquire
Mildenberg w Firm
Attorney ID # 84861
brian@mildenberglaw.com
